 



Ex. 10.51

National Consumer Cooperative Bank



--------------------------------------------------------------------------------

Second Amendment

Dated as of December 28, 2004

to

NOTE PURCHASE AND UNCOMMITTED MASTER SHELF AGREEMENT

Dated as of December 28, 2001



--------------------------------------------------------------------------------

Re: $55,000,000 6.99 % Senior Notes

Due December 28, 2006

               

           

 



--------------------------------------------------------------------------------



 



Second Amendment

     This Second Amendment dated as of December 28, 2004 (the or this “Second
Amendment”) to the Note Purchase and Uncommitted Master Shelf Agreement dated as
of December 28, 2001 is between National Consumer Cooperative Bank (d/b/a/
National Cooperative Bank), a banking corporation chartered pursuant to the
National Consumer Cooperative Bank Act, as amended, 12 U.S.C. §§3001-3051 (the
“Company”), and each of the institutions which is a signatory to this Second
Amendment (collectively, the “Noteholders”).

Recitals:

          A.      The Company and each of the Noteholders have heretofore
entered into the Note Purchase and Uncommitted Master Shelf Agreement dated as
of December 28, 2001 (as amended and in effect on the date hereof, the “Note
Agreement”). The Company has heretofore issued $55,000,000 of its 6.99 % Senior
Notes Due December 28, 2006 (the “Notes”) pursuant to the Note Agreement.

          B.      The Company and the Noteholders now desire to amend the Note
Agreement in the respects, but only in the respects, hereinafter set forth.

          C.      Capitalized terms used herein shall have the respective
meanings ascribed thereto in the Note Agreement unless herein defined or the
context shall otherwise require.

          D.      All requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.

     Now, Therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

Section 1.      Amendments.

          Section 1.1.      Paragraph 1B shall be and is hereby amended by
deleting the reference to “$30,000,000” appearing therein and replacing
“$115,000,000” therefor.

          Section 1.2.      Paragraphs 2B(1) and 2B(2) shall be and are hereby
amended in their entirety to read as follows:

          “2B(1).      Facility. Prudential is willing to consider, in its sole
discretion and within limits which may be authorized for purchase by Prudential
and Prudential Affiliates from time to time, the purchase of Shelf Notes
pursuant to this Agreement. As used herein, the “Facility” shall refer to the
willingness of Prudential to consider such purchase of Shelf Notes. The
“Available Facility Amount” shall refer to, at any time, the aggregate principal
amount of Shelf Notes stated in paragraph 1B, minus the

-2-



--------------------------------------------------------------------------------



 



aggregate principal amount of Shelf Notes purchased and sold pursuant to this
Agreement during the Issuance Period, minus the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder during the Issuance Period; provided, however, that in no event
shall the aggregate principal amount of Series A Notes, other Shelf Notes or
1999 Notes held by Prudential Affiliates exceed $150,000,000. NOTWITHSTANDING
THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

          2B(2).      Issuance Period. Shelf Notes may be issued and sold
pursuant to this Agreement after December 28, 2004 and until the earlier of
(i) December 28, 2007 (or if such day is not a Business Day, the Business Day
next preceding such day) and (ii) the thirtieth day after Prudential shall have
given to the Company, or the Company shall have given to Prudential, written
notice stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such thirtieth day is not a Business Day, the
Business Day next preceding such thirtieth day). The period during which Shelf
Notes may be issued and sold pursuant to this Agreement is herein called the
“Issuance Period”.”

          Section 1.3.      Section 6B shall be and is hereby amended by
deleting the reference to “clause (1) and clause (2)” appearing in the last
paragraph thereof and substituting “clause (a) and clause (b)” therefor.

          Section 1.4.      Section 8 shall be and is hereby amended by
inserting the following new paragraph 8R in the appropriate location:

          “8R Foreign Assets Control Regulations, Etc. (i) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

          (ii)      Neither the Company nor any Subsidiary (a) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engages in any dealings or transactions with any
such Person. The Company and its Subsidiaries are in compliance, in all material
respects, with the USA Patriot Act.

          (iii)      No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else

-3-



--------------------------------------------------------------------------------



 



acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company.”

          Section 1.5.      Section 10B shall be and is hereby amended by
inserting the following definition in the appropriate alphabetic location:

          ‘“1999 Notes” shall mean the 7.68% Senior Notes due December 28, 2005,
issued in the original principal amount of $30,000,000.’

          Section 1.6.      Prudential hereby designates the following
individuals as “Authorized Officers” for purposes of the Note Agreement:

Paul L. Meiring
Yvonne M. Guajardo
Kevin J. Kraska
Christopher H. Carey

          Section 1.7.       Schedule 8O to the Note Agreement shall be and is
hereby amended by substituting the attached Schedule 80 therefor.

Section 2.      Representations and Warranties of the Company.

          Section 2.1.      To induce the Noteholders to execute and deliver
this Second Amendment (which representations shall survive the execution and
delivery of this Second Amendment), the Company represents and warrants to the
Noteholders that:

          (a)      the Company is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
the Company has the corporate power and authority to execute and deliver this
Second Amendment and to perform the provisions hereof and the provisions of the
Note Agreement, as amended by this Second Amendment;

          (b)      this Second Amendment has been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy,insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

          (c)      the Note Agreement, as amended by this Second Amendment,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

-4-



--------------------------------------------------------------------------------



 



          (d)      the execution, delivery and performance by the Company of
this Second Amendment will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other agreement or instrument to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or any Subsidiary or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary;

          (e)      no consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution or delivery by the Company of this Second Amendment or
performance by the Company of the Note Agreement, as amended by this Second
Amendment;

          (f)      as of the date hereof and after giving effect to this Second
Amendment, no Default or Event of Default has occurred which is continuing; and

          (g)      all the representations and warranties contained in Section 8
of the Note Agreement are true and correct in all material respects with the
same force and effect as if made by the Company on and as of the date hereof;
provided that Schedule 8O to the Note Agreement is amended by substituting the
attached Schedule 80.

Section 3.       Conditions to Effectiveness of This Second Amendment.

          Section 3.1.       This Second Amendment shall not become effective
until, and shall become effective when, each and every one of the following
conditions shall have been satisfied:

          (a)      executed counterparts of this Second Amendment, duly executed
by the Company and the Required Holders of the Notes, shall have been delivered
to the Noteholders;

          (b)      the Noteholders shall have received a copy of the resolutions
of the Board of Directors of the Company authorizing the execution, delivery and
performance by the Company of this Second Amendment, certified by its Secretary
or an Assistant Secretary;

          (c)      the Noteholders shall have received a certificate dated the
date hereof of the Secretary or an Assistant Secretary and one other officer of
the Company (together with such evidence thereof as may be reasonably requested
by the Purchasers) (i) certifying the names and true signatures of the officers
of the Company authorized to sign this Second Amendment and any other documents
to be delivered in connection with the Note Agreement, (ii) attaching a
certified copy of the By-laws of the Company as in effect on the date hereof and
(iii) certifying that there has been no amendment to or

-5-



--------------------------------------------------------------------------------



 



supplement of the Company’s charter since December 7, 1989 and that the charter
remains in effect on the date hereof.

          (d) the representations and warranties of the Company set forth in
Section 2 hereof are true and correct on and with respect to the date hereof;

          (e) the Noteholders shall have received an officer’s certificate
signed by the President or a Vice President and the Treasurer or an Assistant
Treasurer of the Company, certifying that the conditions specified in
Section 3.1 of this Second Amendment have been fulfilled;

          (f) such additional documents or certificates with respect to legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by the Noteholders; and

          (g) the Company shall have paid Prudential Investment Management, Inc.
(and Prudential Investment Management, Inc. shall have received) on the date
hereof a facility fee in the amount of $25,000.

Upon receipt of all of the foregoing, this Second Amendment shall become
effective.

Section 4. Miscellaneous.

          Section 4.1.      This Second Amendment shall be construed in
connection with and as part of the Note Agreement, and except as modified and
expressly amended by this Second Amendment, all terms, conditions and covenants
contained in the Note Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.

          Section 4.2.      Any and all notices, requests, certificates and
other instruments executed and delivered after the execution and delivery of
this Second Amendment may refer to the Note Agreement without making specific
reference to this Second Amendment but nevertheless all such references shall
include this Second Amendment unless the context otherwise requires.

          Section 4.3.      The descriptive headings of the various Sections or
parts of this Second Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.

          Section 4.4.      This Second Amendment shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would require the application of the laws of a jurisdiction
other than such State.

-6-



--------------------------------------------------------------------------------



 



          Section 4.5.      The execution hereof by you shall constitute a
contract between us for the uses and purposes hereinabove set forth, and this
Second Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

                  National Consumer Cooperative Bank
 
           

  By        

     

--------------------------------------------------------------------------------

   

      Name:    

      Title:    

-7-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                  The Prudential Insurance Company Of
America
 
           

  By:        

     

--------------------------------------------------------------------------------

Name: Yvonne Guajardo
Title: Vice President     

                  Hartford Life Insurance Company

  By:   Prudential Private Placement Investors,    

      L.P., as Investment Advisor    

  By:   Prudential Private Placement Investors,    

      Inc., General Partner    

             

  By:        

     

--------------------------------------------------------------------------------

   

      Name: Yvonne Guajardo
Title: Vice President    

-8-



--------------------------------------------------------------------------------



 



SCHEDULE 8O

     LIENS (PARAGRAPH 6(C)

Section 10.5 of the Bank Loan Agreement provides for a Lien and right of setoff
in favor of the Agent and the banks party thereto with respect to deposits or
other sums due to the Company from the Agent or such banks.

     Each of the Company and various subsidiaries sells mortgage loans, retail
grocery loans, ESOP loans and other loans from its portfolio in the ordinary
course of business, structured either as an Asset Securitization or a sale of
whole loans. The purchaser typically provides for an alternative security
interest and files a financing statement covering the loans sold to it in order
to protect itself against a subsequent determination that such sale was not a
sale but rather a loan.

     In order to provide a liquidity facility, NCB, FSB is party to a Blanket
Agreement, dated as of November 30, 2000, as supplemented by Addenda dated as of
October 10, 2002, and February 26, 2004, with the Federal Home Loan Bank of
Cincinnati (the “FHLB”) pursuant to which it grants a security interest to the
FHLB in its FHLB stock and in its mortgage portfolio as security for advances
and letters of credit that the FHLB agree to make to NCB, FSB.

SUBSIDIARIES AND AFFILIATES (PARAGRAPH 8A)

SUBSIDIARIES AND AFFILIATES

                            Jurisdiction of           Name of
Subsidiary/Affiliate     Incorporation     Nature and Extent of Affiliation    
NCB Capital Corporation **
    Delaware     Wholly owned subsidiary of the Company    
NCB Financial Corporation **
    Delaware     Wholly owned subsidiary of the Company    
NCB, FSB**
    Federal Charter (Office of Thrift Supervision)     Wholly owned subsidiary
of NCB Financial Corporation    
EOS Financial Group, Inc.**
    Delaware     Wholly owned subsidiary of the Company    

-9-



--------------------------------------------------------------------------------



 



                     
NCB Development Corporation (Affiliate)
    District of Columbia non-profit corporation     The   Company  was
 directed  by  12  U.S.C. §3051(b) to organize NCBDC, which has no capital
stock. Six of its nine directors are directors of the Company. The Company makes
annual contributions to NCBDC and provides office space and services for which
the Company is reimbursed at its cost.    
 
               



--------------------------------------------------------------------------------

**   Restricted Subsidiary

     The Company and the Subsidiaries provide a broad array of financial
services and products and related services and products to the Nation’s
cooperative-related business sector, including but not limited to commercial and
real estate lending, mortgage banking, capital markets and advisory services,
leasing and lease financing, depository services, asset securitization,
derivatives, and franchise services.

INDEBTEDNESS (PARAGRAPH 8O)

     As of December 17, 2004, the Company had outstanding Debt for borrowed
money as follows:

                                  Investor     Amount     Maturity              
        Financing Agreement by and Between the U.S. Treasury and NCB            
        Class A Note 1A-2003-5     $ 39,310,165.45       March 15, 2005    
Class A Note 2A-2003-1     $ 20,717,944.05       December 15, 2005     Class A
Note  3A-2003-l     $ 27,564,085.50       December 15, 2006     Class A Note
4A-2003-1     $ 32,846,805.00       December 15, 2010     Class A Note-5A-2003-1
    $ 6,050,000.00       December 15, 2013    

                  (Final Maturities October 31, 2020)                      
Fleet Bank, N.A., et al.     $ 350,000,000            

  Tranche A $175,000,000     ($ 40,000,000 outstanding)     May 7, 2006    

  Tranche B $175,000,000               May 7, 2008                      
Commercial Paper Program     $ 250,000,000            

        ($ 143,379,000 outstanding)                        

-10-



--------------------------------------------------------------------------------



 



                   
Wachovia (Bid Line)
     $10,000,000
($0 outstanding)     On demand    
 
SunTrust Bank (Bid Line)
     
$7,500,000
($0 outstanding)      
July 31, 2005    
 
Fleet Bank N.A. (Bid Line)
     
$5,000,000
($0 outstanding)      
May 27, 2005    

-11-



--------------------------------------------------------------------------------



 



Disclosures of the Company (Cont.)

                                  Investor     Amount     Maturity              
       
Medium Term Notes
                       

  Issue date: 5/24/01                    

  Issue date: 6/14/01     $ 5,000,000       May 24, 2006    

  Issue date: 5/14/03     $ 20,000,000       June 14, 2006    

        $ 15,000,000       May 15, 2006 (call)    
 
                                         
 
                        Prudential Insurance Company of America     $ 30,000,000
      December 28, 2005     Prudential Insurance Company of America     $
40,000,000       December 28, 2006     Prudential Insurance Company of America  
  $ 10,000,000       December 28, 2006     Hartford Life Insurance Company     $
5,000,000       December 28, 2006    
 
                        Metropolitan Life Insurance Company     $ 20,500,000    
  January 8, 2009     MetLife Investors USA Insurance Company     $ 10,000,000  
    January 8, 2009     Great West Life & Annuity Ins. Company     $ 10,000,000
      January 8, 2009     New England Life Insurance Company     $ 5,000,000    
  January 8, 2009     First MetLife Investors Insurance Company     $ 2,500,000
      January 8, 2009     MetLife Bank, National Association     $ 2,000,000    
  January 8, 2009    
 
                        Trust Preferred (Bear Stearns Placed)     $ 25,000,000  
    January 7, 2009 (call)    
 
                        Trust Preferred (STI Investment Management, Inc.,
Placed)     $ 25,000,000       January 7, 2009 (call)                      
Short Term Borrowing Program Imark Group, Inc.     $ 0       On Demand          
         

All such indebtedness is unsecured.

     As of December 17, 2004, NCB, FSB had the following outstanding:

                   
Type
    Amount     Maturity    

-12-



--------------------------------------------------------------------------------



 



                       
FHLB Advances
    $ 128,100,000.00       December 20, 2004

   
FHLB Letters of Credit
    $ 10,615,937.44        

   

     SWAPS

     As of December 17, 2004, the Company had the following swaps:

                    Counter-Party     Notional    
Calyon
    $ 82,102,006.30      
Fleet
    $ 22,677,000.00      
PNC
    $ 114,742,284.49      
RABOBANK
    $ 55,829,234.28      
Scotia Capital
    $ 2,598,000.00      
Suntrust
    $ 79,951,000.00      
Union Bank of California
    $ 45,000,000.00      

     Letters of Credit

     As of December 17, 2004, the Company had the following Letters of Credit on
NCB’s behalf:

                    Bank     Amount    
Fleet
    $ 2,102,636.25      
 
SunTrust
    $ 17,446,271.47      

G:Work: Debt: “NCB Indebtedness January 2004”

     RESTRICTIONS ON DEBT (PARAGRAPH 8P)

 
The Fleet Bank, N.A., et al., indebtedness and all of the other indebtedness,
referred to in the above table, each restrict the Company’s right to incur Debt,
but none of such restrictions is violated by the sale of the Notes

-13-